Title: To James Madison from John McLean, 28 January 1824
From: McLean, John
To: Madison, James


        
          
            Dear Sir,
            Washington City 28 Jany. 1824
          
          The enclosed memorandum was sent to me by the Writer, with a request, that I would present it to the Department of State. In a conversation I had with the President on the subject, he requested me to ask your advice, as to the propriety of granting the application. Your acquaintance with Wagner, will enable you to judge, of his ability and integrity. Please to make my respectful compliments to Mrs Madison, And believe to be Very sincerely yours
          
            John McLean
          
        
        
          [Enclosure]Memorandum
          
            Philadelphia 15th. Jany 1824
          
          Time perhaps permits now the archives of the old confederation to be accessible to the public, without indelicacy. Their contents ought to be multiplied by the Press, lest accident may deprive history of their lights. More than twenty years ago, they, together with the other contents of the Department of State, were saved by the writer alone, from a fire, which would otherwise have inevitably consumed them. In that period the War Office with most of its contents, has been burnt down, And the Treasury partially

destroyed by accidental fires. All the Public Offices at Washington have been since destroyed by an enemy. These occurrences, and other possibilities that might be suggested, demonstrate the utility of delivering them to the custody of the Press. Two of the Conspicuous agents, who have figured in them, remain among the living. Doctor Franklin’s family have published his despatches, and Washington, whilst President, gave permission to Mr. John Cary, to copy such Parts of his own correspondence as he thought Proper, for publication, which afterwards took place in London! Indeed the archives of the old government have never been regarded as secret. They were systematically perused by Dr. Ramsay, Mr. Coit, And others. By a standing rule of the Department they are open to the members of Congress. Notes even are allowed to be taken of their Contents; but no extracts without leave. These considerations added to the lapse of time, appear to remove every scruple about making them Public. Few Persons can be so well acquainted with the arrangement of the Papers, as the writer; he having acted in that Department during twelve years, and made indexes for some of the correspondence alluded to. He proposes, if permission should be given, to publish in volumes, in regular order And in the text, such of it, as may serve for monuments of the transactions of an era so important in the history of mankind, And with the consequences of which the world is teeming. For the fidelity of his conduct in the task, he has to remark, that at present he acknowledges no party, And that whilst he did, his official impartiality was so far approved, during the years of Mr. Jefferson’s administration, that he was permitted to remain in the most confidential of all the subordinate offices under Government, And ultimately withdrew, against its wish; though this was a time of the highest exasperation of party, as well as of a most critical posture of Public affairs; & whilst his duties were more uncontrouled than they have perhaps been before or since, in the hands of others
          
            signed Jacob Wagner
          
        
      